DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-36 are pending in the application.

Claim Objections
Claim 10 “one or more circuits” has no antecedent basis. Claims 16, 22, 28 and 34 have similar issue. 

Claim Interpretation - 35 U.S.C. § 101
Claim 19 recites a “machine-readable medium”. According to the specification, “a computer-readable storage medium is a non-transitory computer-readable storage medium that excludes transitory signals (e.g., a propagating transient electric or electromagnetic transmission) but includes non-transitory data storage circuitry (e.g., buffers, cache, and queues) within transceivers of transitory signals" (PGPub para. [0360]). Therefore claim 19 is eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-14, 16-20, 22-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US Publication 2015/0339589 A1), in view of Azar (US Publication 2014/0292751 A1).
As per claim 1, Fisher teaches the invention substantially as claimed including a processor (FIG. 10; para. [0007]), comprising: 
one or more circuits (para. [0054]) to help predict a gaze of one or more users on one or more image features based, at least in part, on one or more prior gazes of the one or more users (Fisher trains a machine learning model for predicting saliency map, i.e., salient portion in an image that a user might direct his/her gaze. The training data includes images presented to a user and gaze of the user for a given image (i.e., prior gazes). See FIG. 8 and para. [0138]-[0145] for description. In the inference stage, sensor data is input into the trained machine learning model and salient area is predicted on saliency map (FIG. 9A; para. [0147]-[0151]). The salient area corresponds to predicted gaze of a user on the saliency map.) 
Fisher, however, does not further teach that the prediction is to be used to compress at least one of the one or more image features.
Azar discloses system and corresponding method of encoding a frame of video data. The method includes: (1) receiving from an application a frame of video data to be 
Taking the combined teachings of Fisher and Azar as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider compressing image data based on gaze prediction as performed by Azar in order to increase image quality in an attention area and decrease quality otherwise in order to obtain a quality-efficiency balance.

As per claim 2, dependent upon claim 1, Fisher in view of Azar teaches that the gaze is predicted using one or more neural networks trained using the one or more prior gazes (Fisher para. [0098]).

As per claim 4, dependent upon claim 1, Fisher in view of Azar teaches that the one or more image features are represented in a video stream (Fisher FIG. 1; para. [0064]), and wherein the one or more circuits are further to apply different amounts of compression to the one or more image features based at least in part upon the predicted gaze being toward, or away from, the one or more image features (Azar FIG. 2-3; para. [0044]).

As per claim 5, dependent upon claim 1, Fisher in view of Azar teaches that the one or more prior gazes are determined using images captured of the one or more users (Fisher para. [0075]).

As per claim 6, dependent upon claim 1, Fisher in view of Azar teaches that the gaze is predicted with respect to the image features of a current video (Fisher FIG. 9A; para. [0064]), and wherein the prior gazes were determined with respect to a second video (FIG. 8; para. [0139]).

Claim 7, a system claim, is rejected as applied to processor claim 1 above. Fisher in view of Azar teaches a system comprising one or more processors (Fisher FIG. 10; para. [0007]).

Claim 8, dependent upon claim 7, is rejected as applied to claim 2 above.

Claim 10, dependent upon claim 7, is rejected as applied to claim 4 above.

Claim 11, dependent upon claim 7, is rejected as applied to claim 5 above.

Claim 12, dependent upon claim 7, is rejected as applied to claim 6 above.

Claim 13, a method claim, is rejected as applied to processor claim 1 above.

Claim 14, dependent upon claim 13, is rejected as applied to claim 2 above.

Claim 16, dependent upon claim 13, is rejected as applied to claim 4 above.

Claim 17, dependent upon claim 13, is rejected as applied to claim 5 above.

Claim 18, dependent upon claim 13, is rejected as applied to claim 6 above.

As per claim 19, an independent medium claim, Fisher in view of Azar teaches a medium (Fisher FIG. 10; para. [0137]) having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least:
predict a gaze of one or more users on one or more image features based, at least in part, on one or more prior gazes of the one or more users (see rejections applied to claim 1 above), wherein the prediction is to be used to adjust an image quality of at least one of the one or more image features (See rejections applied to claim 1 above; see also Azar para. [0016]; and [0044]).

Claim 20, dependent upon claim 19, is rejected as applied to claim 2 above.

Claim 22, dependent upon claim 19, is rejected as applied to claim 4 above.

Claim 23, dependent upon claim 19, is rejected as applied to claim 5 above.

Claim 24, dependent upon claim 19, is rejected as applied to claim 6 above.

As per claim 25, an independent claim, Fisher in view of Azar teaches a video compression system (Azar FIG. 1), comprising: 
one or more processors to help predict a gaze of one or more users on one or more image features based, at least in part, on one or more prior gazes of the one or more users, wherein the prediction is to be used to compress at least one of the one or more image features (see rejections applied to claim 7); and 
memory for storing video data including the compressed image features (Fisher teaches memory for storing sensory data and saliency map (FIG. 10; para. [0080]). The combination of Fisher and Azar renders obviousness for storing the compressed image features (compressed saliency map) in order to further process the saved data, such as transmission and decoding.)

Claim 26, dependent upon claim 25, is rejected as applied to claim 2 above.

Claim 28, dependent upon claim 25, is rejected as applied to claim 4 above.

Claim 29, dependent upon claim 25, is rejected as applied to claim 5 above.

Claim 30, dependent upon claim 25, is rejected as applied to claim 6 above.

Claims 3, 9, 15, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US Publication 2015/0339589 A1), in view of Azar (US Publication 2014/0292751 A1), as applied above to claims 1, 7,13,19 and 25 respectively, and further in view of Najafirad et al. (US Publication 2019/0228215 A1, hereafter Najafirad).
As per claim 3, dependent upon claim 2, Fisher in view of Azar does not teach the recited limitations.
Najafirad teaches a method for evaluating the engagement and attentiveness of persons in a group by preparing a streaming video of the group, extracting faces of the persons in the group, aligning the extracted faces, assigning an identity to each of the faces, recognizing the emotional state of each face by a temporal emotion recognition module, and estimating the attentiveness of each person based on the recognized emotional state of each face of each person (ABSTARCT). Specifically, each person’s gaze and emotion are predicted and combined to  evaluate each person’s attentiveness (FIG. 1; para. [0031]-[0032]).
Taking the combined teachings of Fisher, Azar and Najafirad as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including sentiment data of a user in order to predict the user’s gaze more accurately since gaze information and sentiment information of a user is highly correlated. 
The combination of Fisher, Azar and Najafirad renders obviousness for using gaze information and sentiment information for training the neural network.

Claim 9, dependent upon claim 8, is rejected as applied to claim 3 above.



Claim 21, dependent upon claim 20, is rejected as applied to claim 3 above.

Claim 27, dependent upon claim 26, is rejected as applied to claim 3 above.

Claim 31-32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US Publication 2015/0339589 A1), in view of Azar (US Publication 2014/0292751 A1) and Park (US Publication 2020/0234124 A1).
As per claim 31, an independent claim, Fisher in view of Azar teaches a processor comprising: 
one or more circuits (Fisher para. [0054]) to train one or more neural networks (Fisher FIG. 8; para. [0138]-[0145]) to predict a gaze of one or more users on one or more image features based, at least in part, on one or more prior gazes of the one or more users, wherein the prediction is to be used to compress at least one of the one or more image features (See rejections applied to claim 1).
Fisher in view of Azar does not teach that the processor comprises one or more arithmetic logic units (ALUs).
Park discloses a processor which comprises one or more arithmetic logic units (ALUs). The processor implements a neural network processing circuitry 130 which may be configured to generate a neural network, to train and/or to learn a neural network, to perform an operation based on input data, to generate an information signal based on an operation result, and/or to retrain a neural network (para. [0030]).


Claim 32, dependent upon claim 31, is rejected as applied to claim 2 above.

Claim 34, dependent upon claim 31, is rejected as applied to claim 4 above.

Claim 35, dependent upon claim 31, is rejected as applied to claim 5 above.

Claim 36, dependent upon claim 31, is rejected as applied to claim 6 above.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US Publication 2015/0339589 A1), in view of Azar (US Publication 2014/0292751 A1) and Park (US Publication 2020/0234124 A1), as applied above to claim 32, and further in view of Najafirad et al. (US Publication 2019/0228215 A1, hereafter Najafirad).

Claim 33, dependent upon claim 32, is rejected as applied above to claim 3.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664